Exhibit 10.7

 

VALLEY NATIONAL BANCORP

and

VALLEY NATIONAL BANK

 

BENEFIT EQUALIZATION PLAN

PARTICIPATION AGREEMENT

Valley National Bancorp and its subsidiary, Valley National Bank (collectively,
the “Employer”), this ___ day of ____________, 200_, hereby designate
____________ _______________________________ (the “Participant”), as a
Participant in the Valley National Bancorp Benefit Equalization Plan, as
restated by the Board of Directors effective January 1, 1989 and subsequently
amended (the “Plan”), on the terms and conditions hereinafter set forth:

1.            Incorporation by Reference of Plan. The provisions of the Plan, a
copy of which is attached to this Participation Agreement, are incorporated by
reference herein and shall govern as to all matters not expressly provided for
in this Agreement. Terms not defined herein shall have the meanings set forth in
the Plan.

2.            Impact on other Benefits. Nothing contained herein shall be deemed
to exclude the Participant from any supplemental compensation, bonus, pension,
insurance, severance pay or other benefit to which otherwise he might be or
might become entitled to as an employee of the Employer. This Agreement does not
supersede any previous agreements between the Employer and the Participant
regarding the terms and conditions of the Participant’s employment.

3.            Change in Control. Notwithstanding any contrary provisions of the
Plan, the Participant shall be entitled to payment from the Employer for all
legal fees and expenses incurred in taking any action to enforce the terms of
this Agreement if following a “Change in Control” the Participant’s employment
is terminated for any reason. The Participant shall be entitled to payment of
such legal fees and expenses as incurred by him and the Employer hereby agrees
to pay such amounts directly to the Participant’s attorney or reimburse the
Participant upon demand. A court shall be entitled to deny reimbursement of the
legal fees and costs incurred by the Participant to enforce the terms of this
Agreement only if it determines that the Participant’s action was not undertaken
in good faith.

“Change in Control” means any of the following events: (i) when Valley National
Bancorp (the “Company”) or a Subsidiary acquires actual knowledge that any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), other than an affiliate of the Company or a Subsidiary or an employee
benefit plan established or maintained by the Company, a Subsidiary or any of
their respective affiliates, is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act) directly or indirectly, of securities of the
Company representing more than twenty-five percent (25%) of the combined voting
power of the Company’s then outstanding securities (a “Control Person”), (ii)
upon the first purchase of the Company’s common stock pursuant to a tender or
exchange offer (other than a tender or

 


--------------------------------------------------------------------------------



 

exchange offer made by the Company, a Subsidiary or an employee benefit plan
established or maintained by the Company, a Subsidiary or any of their
respective affiliates), (iii) the consummation of (A) a transaction, other than
a Non-Control Transaction, pursuant to which the Company is merged with or into,
or is consolidated with, or becomes the subsidiary of another corporation, (B) a
sale or disposition of all or substantially all of the Company’s assets or (C) a
plan of liquidation or dissolution of the Company, (iv) if during any period of
two (2) consecutive years, individuals (the “Continuing Directors”) who at the
beginning of such period constitute the Board cease for any reason to constitute
at least 60% thereof or, following a Non-Control Transaction, 60% of the board
of directors of the Surviving Corporation; provided that any individual whose
election or nomination for election as a member of the Board (or, following a
Non-Control Transaction, the board of directors of the Surviving Corporation)
was approved by a vote of at least two-thirds of the Continuing Directors then
in office shall be considered a Continuing Director, or (v) upon a sale of (A)
common stock of Valley National Bank, a Subsidiary (the “Bank”), if after such
sale any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) other than the Company, an employee benefit plan established or
maintained by the Company or a Subsidiary, or an affiliate of the Company or a
Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). No person shall be considered a Control Person for purposes of clause
(i) above if (A) such person is or becomes the beneficial owner, directly or
indirectly, of more than ten percent (10%) but less than twenty-five percent
(25%) of the combined voting power of the Company’s then outstanding securities
if the acquisition of all voting securities in excess of ten percent (10%) was
approved in advance by a majority of the Continuing Directors then in office or
(B) such person acquires in excess of ten percent (10%) of the combined voting
power of the Company’s then outstanding voting securities in violation of law
and by order of a court of competent jurisdiction, settlement or otherwise,
disposes or is required to dispose of all securities acquired in violation of
law. For purposes of this paragraph: (I) the Company will be deemed to have
become a subsidiary of another corporation if any other corporation (which term
shall include, in addition to a corporation, a limited liability company,
partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of the Company or any successor to the Company; (II) “Non-Control
Transaction” means a transaction in which the Company is merged with or into, or
is consolidated with, or becomes the subsidiary of another corporation pursuant
to a definitive agreement providing that at least 60% of the directors of the
Surviving Corporation immediately after the transaction are persons who were
directors of the Company on the day before the first public announcement
relating to the transaction; (III) the “Surviving Corporation” in a transaction
in which the Company becomes the subsidiary of another corporation is the
ultimate parent entity of the Company or the Company’s successor; (IV) the
“Surviving Corporation” in any other transaction pursuant to which the Company
is merged with or into another corporation is the surviving or resulting
corporation in the merger or consolidation; and (V) the capitalized term
“Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

4.            Acceptance of Provisions. The execution of this Agreement by the
Participant shall constitute the Participant’s acceptance of and agreement to
all of the terms and conditions of the Plan and this Agreement. This Agreement
shall be binding on the heirs, executors and administrators of the Participant
and on the successors and assigns of the Employer.

 

2 


--------------------------------------------------------------------------------



 

5.            Notices. All notices and other communications required or
permitted under the Plan and this Agreement shall be in writing and shall be
given either by (i) personal delivery or regular mail, in each case against
receipt, or (ii) first call registered or certified mail, return receipt
requested. Any such communication shall be deemed to have been given (i) on the
date of receipt in the cases referred to in clause (i) of the preceding sentence
and (ii) on the second day after the date of mailing in the cases referred to in
clause (ii) of the preceding sentence. All such communications to the Employer
shall be addressed to it, to the attention of its Secretary or Treasurer, at its
then principal office and to the Participant at his last address appearing on
the records of the Employer or, in each case, to such other persons or address
as may be designated by like notices hereunder

6.            Miscellaneous. This Agreement and the Plan contain a complete
statement of all the arrangements between the parties with respect to their
subject matter, and this Agreement cannot be changed except by a writing
executed by both parties. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed exclusively in New Jersey. The headings in this
Agreement are solely for convenience of reference and shall not affect its
meaning or interpretation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

PARTICIPANT’S NAME

           

 

 

 

VALLEY NATIONAL BANCORP

        By:        


 

 

VALLEY NATIONAL BANK

        By:        

 

 

3 

 

--------------------------------------------------------------------------------